700 S.E.2d 745 (2010)
In the Matter of Appeal of AMUSEMENTS OF ROCHESTER, INC., et al. concerning the discovery assessment for tax years 2002 through 2007 by Pender County.
Appealed by Amusements of Rochester, Inc., Powers Great American Midways Company and Leslie & Debbie Powers.
No. 19P10.
Supreme Court of North Carolina.
August 26, 2010.
Joseph E. Betts, for Amusements of Rochester, Inc., et al.
Charles C. Meeker, Raleigh, for Pender County.
Prior report: ___ N.C.App. ___, 689 S.E.2d 451.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Petitioners (Amusements of Rochester, Powers Great Am. Midways Co. & Leslie & Debbie Powers) on the 12th of January 2010 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Respondents (Pender County), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 26th of August 2010."
Upon consideration of the petition filed on the 12th of January 2010 by Petitioner (Amusements of Rochester, Powers Great Am. Midways Co. & Leslie & Debbie Powers) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."